Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 16, and 19 are objected to because of the following informalities: claims 2, 18, and 19 appear to contain a typographical error and should read (emphasized) "… comparing members the talent seekers are connected with to members the job seeker is connected with..."  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 11-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5, 11, 17, and 20 are rejected as indefinite because claims 3, 5, 11, 16, 17, 19 and 20 all appear to introduce a second set of "matching scores" claim elements and then refer to "the matching scores" without clarifying which set of "matching score" the claim element is referring to.  For example, claim 3 recites (emphasized) "…determining matching scores for companies stored in the connection network system, wherein the matching scores are based on one or more of the following…"  However a matching score between each of the talent seekers and the job and a job seeker…"  As such, it is not clear if: 1) the matching scores introduced in claim 3 are intended to be different from the matching score in claim 1 or if the matching scores introduced in claim 3 are intended to be a subset of matching score in claim 1; and 2) if the term "the matching scores" is intended to refer back to the matchings score introduced in claim 1, the matching scores introduced in claim 3, or both.  
Claims 5, 11, 17, and 20 all recite similar limitations as claim 3 and accordingly are rejected for similar reasons as claim 3.  Claims 4, 6, 12, and 13 do not clarify these issues and accordingly are rejected due to their dependencies.
For the purposes of analyzing the claim set, Examiner has interpreted the matchings scores introduced in the dependent claims to be separate matching scores as those introduced in the independent claims and "the matching scores" recited in the dependent claims as referring to the matching scores introduced in their respective dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-17 do not exclude transitory signals from the scope of the claimed machine-readable medium and as such include signals per se, see MPEP 2106.03.I1.  To 

Claims 1-20 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-14 are directed to a process; claims 15-17 would be directed to a machine if amended as suggested; and claims 18-20 are directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 1 recites an abstract idea in the limitations (emphasized):
importing, by at least one hardware processor, a job posting from an external source into a connection network system, wherein the job posting refrains from indicating a contactable talent seeker for a job indicated by the job posting; 
determining, by at least one hardware processor, a company stored in the connection network system that is offering the job; 
determining, by at least one hardware processor, talent seekers associated with the company, 

determining, by at least one hardware processor, a matching score between each of the talent seekers and the job and a job seeker; 
selecting a talent seeker with a highest matching score; 
and causing, by at least one hardware processor, to be displayed to the job seeker a user interface screen that enables the job seeker to message the talent seeker with the highest matching score, 
wherein the job seeker is a member of the connection network system.
These limitations recite an abstract idea because these limitations encompass commercial or legal interactions (i.e. advertising, marketing or sales activities or behaviors; business relations).  These limitations encompass commercial or legal interactions because these limitations encompass professional networking and recruiting or hiring.  That is, the steps of determining a company that is offering a job and determining talent seekers associated with the company encompasses commercial interactions like a job seeker locating and networking with people currently employed by a company that is hiring.  Similarly, the steps of determining a matching score and selecting a talent seeker with a highest matching score encompass a job seeker identifying a job posting at a company in their industry and selecting a person at the company that is most likely to help them get hired.  Claims limitations that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea.

Claims 15 and 18 recite similar limitations as claim 1 and accordingly recite an abstract idea for similar reasons.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claim 1 recites additional elements in the limitations (emphasized):
importing, by at least one hardware processor, a job posting from an external source into a connection network system, wherein the job posting refrains from indicating a contactable talent seeker for a job indicated by the job posting; 
determining, by at least one hardware processor, a company stored in the connection network system that is offering the job; 
determining, by at least one hardware processor, talent seekers associated with the company, 
wherein the talent seekers are members of the connection network system; 
determining, by at least one hardware processor, a matching score between each of the talent seekers and the job and a job seeker; 
selecting a talent seeker with a highest matching score; 
and causing, by at least one hardware processor, to be displayed to the job seeker a user interface screen that enables the job seeker to message the talent seeker with the highest matching score, 
wherein the job seeker is a member of the connection network system.
The additional elements of importing a job posting, when considered individually or in combination, do not integrate the abstract idea into a practical application do not integrate the abstract idea because the additional elements encompass a generic computer function of receiving data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of at least one hardware processor and causing display on a user interface screen, when considered individually or in combination, are recited at a high-level of generality (i.e. as a generic computer and display device) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The additional elements of the connection network system and the talent seekers and job seekers being members of the connection network system, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only a general link to a field of use or technological environment (i.e. social media), see MPEP 2106.05(h) (discussing Intellectual Ventures I v. Capital One Bank and noting claim limitations reciting a communication medium do not integrate the abstract idea into a practical application).
The additional elements of the user interface screen enabling the job seeker to message the talent seeker, when considered individually or in combination, do not integrate the abstract idea into a practical application do not integrate the abstract idea because the additional elements encompass a generic computer function of sending and receiving data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 1 is directed to an abstract idea.

Claims 15 and 18 recite similar additional elements as claim 1 and further recite "machine-readable medium storing computer-executable instructions" and "a first machine-readable medium configured to store computer-executable instructions, and a second machine-readable medium configured to store talent seeker and job seeker connections and activity data; and at least one hardware processor communicatively coupled to the first machine-readable medium and the second machine-readable medium", respectively.  These additional elements, when considered individually or in 

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The additional elements of claims 1, 15, and 18 do not amount to significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and a general link to a field of use or technological environment.  Mere instructions to apply an exception using generic computer components and a general link to a field of use cannot provide an inventive concept.  Claims 1, 15, and 18 are not patent eligible.

Dependent Claims
Claims 2, 3, 16, and 19 are directed to the same abstract idea as the independent claims because claims 2, 3, 16, and 19 encompass matching by location and matching job candidates and job opportunities by location is a part of the recruiting or hiring process.
Claim 4 is directed to the same abstract idea as the independent claims because selecting a highest matching company for a job seeker is a part of the recruiting or hiring process (i.e. selecting a company that is best for the job seeker). 
Claims 5, 11, 17, and 20 are directed to the same abstract idea as the independent claims because claims 5, 11, 17, and 20 encompass locating relevant networking opportunities based on the 
Claim 6 is directed to the same abstract idea as the independent claims because selecting a highest matching talent seeker for a job seeker is a part of social networking (i.e. selecting a person that most likely to be helpful for the job seeker). 
Claim 7 is directed to the same abstract idea as the independent claims because selecting a highest matching talent seekers that is a talent professional or recruiter is a part of professional networking (i.e. meeting relevant contacts).  Further, Examiner finds the scope of claim 7 does not substantially further limit the scope of the claim because the employment status of the users of the system does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, Examiner does not find a patentable distinction between, for example, employees who work in a Human Resources department and contractors who perform Human Resources duties for a company.
The additional elements of claims 8 and 9, when considered individually or in combination, do not do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of providing an interface for receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 10 essentially repeats the some of the steps of claim 1 for a second talent seeker.  Accordingly, claim 10 is rejected under 101 for similar reasons as claim 1.
Claim 12 is directed to the same abstract idea as the independent claims because selecting a highest matching talent seeker for a job seeker is a part of social networking (i.e. selecting a person that most likely to be helpful for the job seeker).  Further, the additional elements of causing display of a user interface that enables messaging does not integrate the abstract idea into a practical application 
The additional elements of claim 13, when considered individually or in combination, do not do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of providing a user interface for sending and receiving data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Please note, the limitation "and if a number of outreaches of the second talent seeker is below a threshold and a number of messages of the job seeker is below a messaging limit, cause to be displayed to the job seeker a third user interface screen that connects the job seeker with the talent seeker" does not further limit the scope of the claim because it is a contingent limitation with a condition precedent that is not required to occur, see MPEP 2111.04.II.  That is, the claim does not require the outreaches and number of messages be below a threshold and as such, do not require displaying the third user interface.
Claim 14 essentially repeats some of the steps of claim 1 for a second job.  Accordingly, claim 14 is rejected under 101 for similar reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoque et al, US Pub. No. 2014/0180945, herein referred to as "Hoque", in view of Kabdebon, US Pub. No. 2015/0220884, herein referred to as "Kabdebon".
Regarding claim 1 Hoque teaches:
importing, by at least one hardware processor, a job posting from an external source into a connection network system (receives job criteria that represent requirements of a job over a network, ¶[0047]; see also ¶[0164] discussing processors),
determining, by at least one hardware processor, a company stored in the connection network system that is offering the job (job description includes name of the organization, ¶[0065] and Fig. 6A);
determining, by at least one hardware processor, talent seekers associated with the company (searches for recruiters that have identified themselves as recruiters and current employees that list the organization's name under current employer in a social association, ¶[0052]),
wherein the talent seekers are members of the connection network system (searches for referrers by searching profiles of social networks, ¶[0051]);
and causing, by at least one hardware processor, to be displayed to the job seeker a user interface screen that enables the job seeker to message the talent seeker with the highest matching score (provides interface to user for requesting referrals to candidate referrer, ¶[0059]), 
wherein the job seeker is a member of the connection network system (entities are members of social networks, ¶[0031]; see also ¶[0035] noting candidates have profiles on external systems; and ¶[0062] discussing searching for candidates by searching profiles).  
However Hoque does not explicitly teach:
wherein the job posting refrains from indicating a contactable talent seeker for a job indicated by the job posting 
Nevertheless, it would have been obvious, at the time of filing, for the job posting to refrain from indicating a contactable talent seeker because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  Hoque teaches the job description can include information about users filling the job, ¶[0049].  Thus, one of ordinary skill would have recognized Hoque contemplates embodiments where the job description does not include information about users associated with filing the job.  Further, Examiner notes Hoque contemplates several methods of identifying recruiters and current employees, ¶¶[0051]-[0054] which do not require the job description explicitly naming the recruiters or employees (i.e. searching social networks for recruiters that have identified themselves as recruiters and current employees that list the organization's name under current employer in a social association, ¶¶[0051]-[0052]).  Thus one of ordinary skill in the art would have inferred the teachings of Hoque would identify recruiters and current employees when the job description does not explicitly indicate an individual to contact regarding the job.
However Hoque does not explicitly teach but Kabdebon does teach:
determining, by at least one hardware processor, a matching score between each of the talent seekers and the job and a job seeker (determines matching scores between candidates, recruiters and positions, ¶[0042] and Fig. 4; see also ¶[0050] and Fig. 6 discussing ranking recruiters for candidates and ¶[0051] and Fig. 7 discussing recruiters ranking positions); 
selecting a talent seeker with a highest matching score (matches candidate with recruiter with highest score, ¶[0050] and Fig. 6).
Further, it would have been obvious at the time of filing to combine the endorser identification of Hoque with the matching system of Kabdebon because Known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.G.  That is, Hoque teaches matching based on common attributes, e.g. ¶[0053].  One of ordinary skill in the art would have recognized users would likely prefer an indication of how well they match with each other and would have modified the matching of Hoque to include a ranking system, e.g. that taught by Kabdebon, to show the users what other users are a better match for them.
Regarding claim 2, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque further teaches:
wherein determining the matching score between each of the talent seekers and the job and the job seeker further comprises: determining the matching score between each of the talent seekers and the job and the job seeker based on one or more of the following: comparing locations of the talent seekers with a location of the job seeker, comparing members the talent seekers are connect with to members the job seeker is connected with, comparing industries of the talent seekers with an industry of the job seeker, and comparing search histories of the talent seekers with skills and years of experience of the job seeker (identifies recruiters based on industry, ¶[0053]).  
Regarding claim 3, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque further teaches:
wherein determining the company stored in the connection network system that is offering the job further comprises: determining matching scores for companies stored in the connection network system, wherein the matching scores are based on one or more of the following: comparing names of the companies stored in the connection network system with a name indicated in the job posting, comparing locations of the companies stored in the connection network system with a location indicated in the job posting, comparing names of talent seekers employed by the companies with a 
Regarding claim 4, the combination of Hoque and Kabdebon teaches all the limitations of claim 3 and Kabdebon further teaches:
selecting the company based on the company having a highest matching score for the companies stored in the connection network system (matches candidate with recruiter with highest score, ¶[0050] and Fig. 6).
Further, it would have been obvious at the time of filing to combine the endorser identification of Hoque with the matching system of Kabdebon because Known work in one field of endeavor may prompt variations of it for use in the same field o based on design incentives or other market forces, see MPEP 2143.I.G.  That is, Hoque teaches matching based on common attributes, e.g. ¶[0053].  One of ordinary skill in the art would have recognized users would likely prefer an indication of how well they match with each other and would have modified the matching of Hoque to include a ranking system, e.g. that taught by Kabdebon, to show the users what other users are a better match for them.
Regarding claim 5, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque further teaches:
wherein determining talent seekers associated with the company, wherein the talent seekers are members of the connection network system further comprises: determining matching scores for talent seekers associated with the company, wherein the matching scores are based on one or more of the following: comparing locations of the talent seekers with a location of the job seeker, comparing connections of the talent seekers with other members of the connection network system with connections of the job seeker with other members of the connection network system, 
Regarding claim 6, the combination of Hoque and Kabdebon teaches all the limitations of claim 5 and Kabdebon further teaches:
selecting the talent seekers based on the talent seekers having higher matching scores than other talent seekers (matches candidate with recruiter with highest score, ¶[0050] and Fig. 6).
Further, it would have been obvious at the time of filing to combine the endorser identification of Hoque with the matching system of Kabdebon because Known work in one field of endeavor may prompt variations of it for use in the same field o based on design incentives or other market forces, see MPEP 2143.I.G.  That is, Hoque teaches matching based on common attributes, e.g. ¶[0053].  One of ordinary skill in the art would have recognized users would likely prefer an indication of how well they match with each other and would have modified the matching of Hoque to include a ranking system, e.g. that taught by Kabdebon, to show the users what other users are a better match for them.
Regarding claim 7, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque further teaches:
wherein the talent seekers are talent professionals employed by the company or recruiters that are not employed by the company (searches current employees that list the organization's name under current employer in a social association, ¶[0052].  Further, Examiner finds the scope of claim 7 does not substantially further limit the scope of the claim because the employment status of the users of the system does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, Examiner does 
Regarding claim 8, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque further teaches:
causing, by at least one hardware processor, to be displayed to each talent seeker of the talent seekers another user interface that provides a first option for a corresponding talent seeker to confirm the corresponding talent seeker is seeking job seekers for the job and a second option for the corresponding talent seeker to deny the talent seeker is seeking job seekers for the job (provides interface for endorsers to correspond with, e.g. email or a webpage, ¶[0118].  Please note, the limitations "to confirm the corresponding talent seeker is seeking job seekers for the job" and "to deny the talent seeker is seeking job seekers for the job" do not further limit the scope of the claims because Examiner finds that the limitations specifying the particular data that being provided by the talent seeker does not substantially further limit the scope of the claim because the type of information being provider does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, any e-mail or messaging provides options for the talent seeker to confirm or deny they are seeking job seeker because the job seeker can write as much in the e-mail.  Further, the scope of the claims do not involve determining whether or not the talent seeker is seeking job seekers.  AS such, the talent seeker indicating whether or not they are seeking job seeker is non-functional descriptive material that does not patentably distinguish the claimed invention).
Regarding claim 9, the combination of Hoque and Kabdebon teaches all the limitations of claim 8 and Hoque further teaches:

Regarding claim 10, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque does not explicitly teach:
determining, by at least one hardware processor, a second talent seeker for the job seeker; and causing, by at least one hardware processor, to be displayed to the job seeker another user interface screen that enables the job seeker to message the second talent seeker.  
Nevertheless, it would have been obvious at the time of filing to because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, the scope of claim 10 essentially repeats some of the steps in claim 1 taught by Hoque (i.e. in ¶[0052] and ¶[0059]) for a second talent seeker.  Examiner finds no evidence performing the steps for a second talent seeker would produce new and unexpected results and accordingly finds claim 10 obvious in light of the combination of Hoque and Kabdebon.
Regarding claim 11, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque further teaches:
determining matching scores for talent seekers, wherein the matching scores are based on one or more of the following: comparing a company of the job with a company of the talent seeker, comparing a location of the job with a location of the talent seeker, comparing a number of applications of the job with a threshold, comparing locations of the talent seekers with a location of the job seeker, comparing connections of the talent seekers with other members of the connection network system with connections of the job seeker with other members of the connection network system, comparing industries of the talent seekers with an industry of the job seeker, comparing 
Regarding claim 12, the combination of Hoque and Kabdebon teaches all the limitations of claim 11 and Hoque further teaches:
causing, by at least one hardware processor, to be displayed to the job seeker a second user interface screen that enables the job seeker to message the second talent seeker (provides interface to user for requesting referrals to candidate referrer, ¶[0059]).
However Hoque does not explicitly teach but Kabdebon does teach:
selecting the second talent seeker based on the second talent seeker having a highest matching score for the talent seekers (matches candidate with recruiter with highest score, ¶[0050] and Fig. 6).
Further, it would have been obvious at the time of filing to combine the endorser identification of Hoque with the matching system of Kabdebon because Known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.G.  That is, Hoque teaches matching based on common attributes, e.g. ¶[0053].  One of ordinary skill in the art would have recognized users would likely prefer an indication of how well they match with each other and would have modified the matching of Hoque to include a ranking system, e.g. that taught by Kabdebon, to show the users what other users are a better match for them.
Regarding claim 13, the combination of Hoque and Kabdebon teaches all the limitations of claim 12 and Hoque further teaches:
receiving, by at least one hardware processor, a connection request from the job seeker to message the second talent seeker (provides interface to user for requesting referrals to candidate referrer, ¶[0059])
2.
Regarding claim 14, the combination of Hoque and Kabdebon teaches all the limitations of claim 1 and Hoque does not explicitly teach:
determining, by at least one hardware processor, that a second job is being offered by a member of the connection network system based on a post by the member in a feed of the member; and determining, by at least one hardware processor, a second company stored in the connection network system that is offering the second job.  
Nevertheless, it would have been obvious at the time of filing to because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, the scope of claim 14 essentially repeats some of the steps in claim 1 taught by Hoque (i.e. in ¶[0051] and ¶[0065]) for a second job.  Examiner finds no evidence performing the steps for a second job would produce new and unexpected results and accordingly finds claim 14 obvious in light of the combination of Hoque and Kabdebon.

Regarding claim 15 Hoque teaches:

importing a job posting from an external source into a connection network system (receives job criteria that represent requirements of a job over a network, ¶[0047]); 
determining a company stored in the connection network system that is offering the job (job description includes name of the organization, ¶[0065] and Fig. 6A); 
determining talent seekers associated with the company (searches for recruiters that have identified themselves as recruiters and current employees that list the organization's name under current employer in a social association, ¶[0052]), 
wherein the talent seekers are members of the connection network system (searches for referrers by searching profiles of social networks, ¶[0051]); 
and causing to be displayed to the job seeker a user interface screen that enables the job seeker to message the talent seeker with the highest matching score (provides interface to user for requesting referrals to candidate referrer, ¶[0059]), 
wherein the job seeker is a member of the connection network system (entities are members of social networks, ¶[0031]; see also ¶[0035] noting candidates have profiles on external systems; and ¶[0062] discussing searching for candidates by searching profiles).
However Hoque does not explicitly teach:
wherein the job posting refrains from indicating a contactable talent seeker for a job indicated by the job posting
Nevertheless, it would have been obvious, at the time of filing, for the job posting to refrain from indicating a contactable talent seeker because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be can include information about users filling the job, ¶[0049].  Thus, one of ordinary skill would have recognized Hoque contemplates embodiments where the job description does not include information about users associated with filing the job.  Further, Examiner notes Hoque contemplates several methods of identifying recruiters and current employees, ¶¶[0051]-[0054] which do not require the job description explicitly naming the recruiters or employees (i.e. searching social networks for recruiters that have identified themselves as recruiters and current employees that list the organization's name under current employer in a social association, ¶¶[0051]-[0052]).  Thus one of ordinary skill in the art would have inferred the teachings of Hoque would identify recruiters and current employees when the job description does not explicitly indicate an individual to contact regarding the job. 
However Hoque does not explicitly teach but Kabdebon does teach:
determining a matching score between each of the talent seekers and the job and a job seeker (determines matching scores between candidates, recruiters and positions, ¶[0042] and Fig. 4; see also ¶[0050] and Fig. 6 discussing ranking recruiters for candidates and ¶[0051] and Fig. 7 discussing recruiters ranking positions); 
selecting a talent seeker with a highest matching score matches candidate with recruiter with highest score, ¶[0050] and Fig. 6).
Further, it would have been obvious at the time of filing to combine the endorser identification of Hoque with the matching system of Kabdebon because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.G.  That is, Hoque teaches matching based on common attributes, e.g. ¶[0053].  One of ordinary skill in the art would have recognized users would likely prefer an indication of how well they match with each other and would have modified the matching of Hoque to include a ranking system, e.g. that taught by Kabdebon, to show the users what other users are a better match for them.
Regarding claim 16, the combination of Hoque and Kabdebon teaches all the limitations of claim 15 and Hoque further teaches:
wherein determining the matching score between each of the talent seekers and the job and the job seeker further comprises: determining the matching score between each of the talent seekers and the job and the job seeker, wherein the matching scores are determined based on one or more of the following: comparing locations of the talent seekers with a location of the job seeker, comparing members the talent seekers are connect with to members the job seeker is connected with, comparing industries of the talent seekers with an industry of the job seeker, and comparing search histories of the talent seekers with skills and years of experience of the job seeker (identifies recruiters based on industry, ¶[0053]).
Regarding claim 17, the combination of Hoque and Kabdebon teaches all the limitations of claim 15 and Hoque further teaches:
determining matching scores for companies stored in the connection network system, wherein the matching scores are based on one or more of the following: comparing names of the companies stored in the connection network system with a name indicated in the job posting, comparing locations of the companies stored in the connection network system with a location indicated in the job posting, comparing names of talent seekers employed by the companies with a name of contact indicated in the job posting, comparing sizes of the companies with a size of a company indicated in the job posting, and comparing industries of the companies with an industry of the company indicated in the job posting  (searches for current employees that list the organization's name under current employer in a social association, ¶[0052]).

Regarding claim 18 Hoque teaches:

and a second machine-readable medium configured to store talent seeker and job seeker connections and activity data (medium storing social associations of entities, ¶¶[0031]); 
and at least one hardware processor communicatively coupled to the first machine-readable medium and the second machine-readable medium that, when the computer-executable instructions are executed, the at least one hardware processor is configured to (processors, ¶[0164]): 
importing a job posting from an external source into a connection network system (receives job criteria that represent requirements of a job over a network, ¶[0047]); 
determining a company stored in the connection network system that is offering the job (job description includes name of the organization, ¶[0065] and Fig. 6A); 
determining talent seekers associated with the company (searches for recruiters that have identified themselves as recruiters and current employees that list the organization's name under current employer in a social association, ¶[0052]), 
wherein the talent seekers are members of the connection network system (searches for referrers by searching profiles of social networks, ¶[0051]); 
and causing to be displayed to the job seeker a user interface screen that enables the job seeker to message the talent seeker with the highest matching score (provides interface to user for requesting referrals to candidate referrer, ¶[0059]), 
wherein the job seeker is a member of the connection network system (entities are members of social networks, ¶[0031]; see also ¶[0035] noting candidates have profiles on external systems; and ¶[0062] discussing searching for candidates by searching profiles).
However Hoque does not explicitly teach:

Nevertheless, it would have been obvious, at the time of filing, for the job posting to refrain from indicating a contactable talent seeker because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  Hoque teaches the job description can include information about users filling the job, ¶[0049].  Thus, one of ordinary skill would have recognized Hoque contemplates embodiments where the job description does not include information about users associated with filing the job.  Further, Examiner notes Hoque contemplates several methods of identifying recruiters and current employees, ¶¶[0051]-[0054] which do not require the job description explicitly naming the recruiters or employees (i.e. searching social networks for recruiters that have identified themselves as recruiters and current employees that list the organization's name under current employer in a social association, ¶¶[0051]-[0052]).  Thus one of ordinary skill in the art would have inferred the teachings of Hoque would identify recruiters and current employees when the job description does not explicitly indicate an individual to contact regarding the job. 
However Hoque does not explicitly teach but Kabdebon does teach:
determining a matching score between each of the talent seekers and the job and a job seeker (determines matching scores between candidates, recruiters and positions, ¶[0042] and Fig. 4; see also ¶[0050] and Fig. 6 discussing ranking recruiters for candidates and ¶[0051] and Fig. 7 discussing recruiters ranking positions); 
selecting a talent seeker with a highest matching score matches candidate with recruiter with highest score, ¶[0050] and Fig. 6).
Further, it would have been obvious at the time of filing to combine the endorser identification of Hoque with the matching system of Kabdebon because known work in one field of endeavor may 
Regarding claim 19, the combination of Hoque and Kabdebon teaches all the limitations of claim 18 and Hoque further teaches:
wherein determining the matching score between each of the talent seekers and the job and the job seeker further comprises: determining the matching score between each of the talent seekers and the job and the job seeker, wherein the matching scores are determined based on one or more of the following: comparing locations of the talent seekers with a location of the job seeker, comparing members the talent seekers are connect with to members the job seeker is connected with, comparing industries of the talent seekers with an industry of the job seeker, and comparing search histories of the talent seekers with skills and years of experience of the job seeker (identifies recruiters based on industry, ¶[0053]).
Regarding claim 20, the combination of Hoque and Kabdebon teaches all the limitations of claim 18 and Hoque further teaches:
determining matching scores for companies stored in the connection network system, wherein the matching scores are based on one or more of the following: comparing names of the companies stored in the connection network system with a name indicated in the job posting, comparing locations of the companies stored in the connection network system with a location indicated in the job posting, comparing names of talent seekers employed by the companies with a name of contact indicated in the job posting, comparing sizes of the companies with a size of a company indicated in the job posting, and comparing industries of the companies with an industry of the company .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sundaresh et al, US Pub. No. US2015/0112765 teaches a similar method of identifying recruiters in a social network.
Gurion et al, US Pub. No. 2012/0095931 teaches a similar method of connecting employers and qualified individuals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRENDAN S O'SHEA/Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes ¶¶[0073]-[0074] of the Specification as filed discusses various aspects of the machine readable medium but does not find this discussion to be sufficiently clear such that Applicant is acting as their own lexicographer.
        2 For the sake of compact prosecution, Examiner notes limiting an amount of recruiters-candidate contacts is known in the art, e.g. Al Jadda et al, US2018/0189740, ¶[0043].